DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because it does not clearly explain how a wireless data transmission using “power line communication”.  The two appear to be mutually exclusive.  It is noted that paragraph 39 states that the control unit performs “digital signal processing [] on the input data”.  But generically listing digital signal processing does not provide any indication of how the Applicants intend to utilize PLC in the system.  
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because it is unclear how the generated data is “in accordance with a communication method of power line communication”.  Claim 1 clearly defines the structure to create wireless data transmission.  If there is no wire, then there is no “power line” on which to encode power line communication.  
Claim 7 is objected to because it is a duplicate of claim 1.  The only difference between the two claims is found in the preamble, where claim 1 recites “device” and claim 7 recites “system”.  This change is not sufficient to introduce any distinguishing subject matter, as the rest of claim 7 is a verbatim copy of claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 does not recite any narrowing structure or functionality.  The claim only appears to describe the type of data that can be transmitted in claim 1.  Claims 1 and 4 are apparatus claims; there is no recitation of any explicit functionality of data transmission.  The claim 1 structure is only “adapted to communication data” (see preamble).  Since there is no actual data in claim 1 (only the supply unit and the coils for transmitting it), defining the data as “image data” does not further narrow the independent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Standke (US 2016/0118806).

a first coil (714b) configured to transmit data to and from the other coil via a magnetic field; 
a second coil (714c) configured to transmit the data to and from the other coil via a magnetic field; and 
a supply unit (fig 4, item 406; par 42, 97) configured to supply the data to at least one of the first coil and the second 10coil, 
wherein a coil surface of the first coil and a coil surface of the second coil overlap each other (shown in figs 7a and 7c; see par 75).  
The Applicants should note that the phrase, in the preamble, of “underwater” and “adapted to communicate data in water” are not given patentable weight.  These limitations do not breathe life into the claim.  “If the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  MPEP §2111.02(II). 
The body of the claim defines two overlapping coils and their data supply unit.  There are no additional limitations directed to how the device/system is “adapted to communicate in water”.  There are no structural limitations to indicate how a generic 
It is also noted that the another underwater communication device (and its coil) is not a distinct claimed limitation.  This is also an intended use limitation.  The another device is phrased as part of how the device/system is “adapted” and only appears in the preamble.  Even the “system” of claim 7 does not explicitly recite that the another device is a distinct claimed limitation.  If a wireless data transmitter uses coils, it would appear that it is “adapted to” communicate with a receiver that also uses a coil(s). 
Regarding the body of the claim, Standke discloses two overlapping coils and a data supply unit (see figs 4, 7a and 7c).  As Standke anticipates the recited structure, it is also “adapted to” communicate in the manner suggested in the preamble.  There are no additional limitations to indicate how an “above water” wireless data system would have to be further adapted (modified) in order to produce an “underwater” system.  
With respect to claim 2, Standke discloses a winding direction of the first coil and a winding direction of the second coil are opposite to each other (see fig 7a).  Coil 714b is wound counter-clockwise, while coil 714c is wound in a clockwise manner.  Figure 7a shows that the winding directions of coils 714a and 714b are the same and that 714c and 714d are the same.  Coils 714b and 714c satisfy the limitations of two coils that overlap and are wound in opposite directions. 

As discussed above, the claims are directed to the wireless transmission of data. If there are no wires, then it is unclear how there can be a “power line” in a “power line communication” method.  
With respect to claim 4, Standke anticipates the device adapted to transmit “image data”.  As discussed above, claim 4 does not further limit claim 1.  
With respect to claim 5, Standke discloses 25the first coil and the second coil transmit the data in a direction substantially orthogonal to a water surface.  Standke’s data is propagated in the Z-axis of figure 7a.  It is commonly known that water surface is horizontal.  Thus, Standke’s Z-axis data transmission is 900 (orthogonal) to any water surface. 
With respect to claim 6, Standke discloses the underwater communication device, as discussed above in the art rejections of claims 1-2.  The interpretation of the preamble is discussed in the art rejection of claim 1, while the opposite winding direction is discussed in the art rejection of claim 2. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Standke.
This is an alternative art rejection for claim 4, giving the type of data more patentable weight.  Standke discloses the device of claim 1 and the ability to wirelessly transmit data.  Standke does not expressly disclose transmitting “image data”.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Standke to have it transmit “image data”.  The motivation for doing so would have been to meet the needs of the user.
The type of data being transmitter does not affect the structure of claim 1. Furthermore, there is no explicitly recited receiver.  Modifying Standke to transmit “image data” does not have to result in this data actually being received and put to any use.  In other words, to satisfy this obviousness rejection, the reference does not have to teach or suggest receiving and displaying the image data (just the structure necessary to transmit it).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836